Citation Nr: 0033205	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-03 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder, to include keratitis and defective vision.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to August 
1993.  

Service connection for a hysterectomy was granted in April 
1997. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) which denied the veteran's claim of 
entitlement to service connection for defective vision.  In 
September 1998, service connection for keratitis on a direct 
basis was denied.  In May 1999, service connection for 
keratitis due to dry eye syndrome due to her service-
connected hysterectomy was denied. 


FINDINGS OF FACT

1.  Hyperopia was diagnosed in service and after service and 
presbyopia was diagnosed after service.   

2.  Keratitis was not incurred in service, is not related to 
service, is not proximately due to or caused by the service-
connected hysterectomy, and is not aggravated by the service-
connected hysterectomy.     


CONCLUSIONS OF LAW

1.  Refractive error is not a disability for VA compensation 
purposes and may not be service connected.  38 C.F.R. §§ 
3.303(c), 4.9 (1999); see Winn v. Brown, 8 Vet. App. 510, 516 
(1996).

2.  Service connection for a bilateral eye disorder to 
include keratitis is not warranted.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.310 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a bilateral eye 
disorder, to include keratitis, both on a direct basis and as 
secondary to her service-connected hysterectomy.  She 
essentially contends that her claimed bilateral eye disorder 
was caused by her service-connected hysterectomy.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted for a 
disability initially diagnosed after service when shown to be 
related to service.  38 C.F.R. § 3.303(d) (2000).

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of a service-connected disability.  38 C.F.R. 
3.310(a) (2000); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

If a service-connected disability aggravates a nonservice-
connected disability, service connection may be granted for 
increment in severity of the nonservice-connected disability 
attributable to service-connected disability.  The term 
"disability" refers to impairment of earning capacity, in 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Allen 
v. Brown, 7 Vet. App. 439 (1995). 

Thus, pursuant to 38 U.S.C.A. 1110 (West 1991) and 38 C.F.R. 
3.310(a) (2000), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. 

Congenital or developmental defects such as refractive error 
of the eyes are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2000).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Factual Background

Service medical records establish that the veteran had 
refractive error of the eyes.  A June 1989 service medical 
record reflects a diagnosis of hyperopia.  A February 1993 
report of medical history indicates that the veteran wore 
glasses.  A February 1993 separation examination report 
reveals that a general examination of the eyes was normal.  A 
January 1994 VA general medical examination report indicates 
that examination of the eyes was unremarkable.  

Treatment records from the an Air Force medical center, where 
the veteran was being treated as a retiree, reveal that the 
veteran first complained of blurry vision and scratchy eyes 
in August 1995.  An August 1995 ophthalmology clinic record 
reflects an assessment of dry eyes.  A September 1995 VA 
treatment record reflects a diagnosis of dry eyes, both eyes.   

In July 1996, the veteran underwent a total abdominal 
hysterectomy.  Treatment records from the L. Air Force Base 
medical center reveal that the veteran again sought treatment 
for eye irritation from September 1996 to November 1996 and 
from January 1997 to October 1997.  

An August 1998 VA eye examination report reveals that the 
veteran reported that since her hysterectomy, she had burning 
and itching in her eyes.  It was noted that the veteran had 
been followed for dry eye syndrome.  Silicone plugs had been 
inserted into her lacrimal system in both eyes.  She also 
used eye drops.  The diagnosis was keratitis of both eyes 
secondary to dry eye syndrome, hyperopia, and presbyopia.  

In a January 1999 Form 9, appeal to the Board, the veteran 
contended that keratitis was caused by her service-connected 
hysterectomy.

In a February 1999 medical statement. Dr. S.W., Chairman of 
the Department of Ophthalmology at the L. Air Force Base 
medical center, indicated that the veteran underwent a total 
abdominal hysterectomy in July 1996.  He indicated that the 
veteran had been followed for a number of years for an 
asymptomatic retinal traction band in her right eye and her 
visual acuity was 20/20 and 20/25 in both eyes with 
correction.  Dr. S.W. stated that the veteran has had a long 
and increasing history of dry eyes which has been 
significantly more severe since her total abdominal 
hysterectomy in September 1996.  Dr. S.W. summarized the 
veteran's treatment from August 1995 to December 1998.  He 
indicated that the veteran was first seen for complaints of 
blurred vision, scratchy irritation, and tearing in August 
1995; tear production test was at the lower limit of normal; 
the remainder of the eye examination was normal.  

In a July 1999 medical statement, Dr. S.W. stated that the 
veteran has had a three year history of dry eyes with 
symptomatic improvement following the use of frequent 
artificial tears and permanent plugging of the tear ducts in 
both eyes.  Dr. S.W. indicated that this group of findings 
was consistent with a diagnosis of keratitis secca.  Dr. S.W. 
noted that the veteran underwent a total hysterectomy in July 
1996 without removal of the ovaries.  She reported an almost 
immediate difficulty with dry mouth and dry eyes and was seen 
a series of times in September 1996 by a cornea specialist 
with efforts to improve her dry eyes symptoms using 
lubrication.  Dr. S.W. indicated that the veteran was placed 
on hormone replacement therapy in October 1996 for surgical 
menopausal symptoms.  She was examined again in November 1996 
and February 1997 for her dry eye symptoms with minimal 
relief.  Dr. S.W. stated that the most recent examination in 
June 1999 revealed that the veteran's tear film was adequate 
and there was no evidence from the corneal examination of dry 
eye difficulties.  It was noted that the veteran was using 
artificial tears three times a day in both eyes.  

In August 2000, because the medical evidence in this case was 
equivocal concerning the relationship between the veteran's 
current eye problems and her service-connected hysterectomy, 
the Board referred this case for a medical expert opinion 
pursuant to 38 U.S.C.A. § 7109 (West 1991) and 38 C.F.R. 
§ 20.901 (2000).  

In a September 2000 opinion, M.V.R., M.D., the Chief of 
Ophthalmology at a VA medical center, stated that he had 
reviewed and summarized the medical facts and findings 
outlined in the documents.  Dr. M.V.R. stated that it was his 
professional opinion that there was no direct evidence that 
the surgical operation for hysterectomy aggravated the 
veteran's dry eyes.  

Dr. M.V.R. indicated that the veteran's hysterectomy occurred 
in July 1996.  He noted that the facts reported in the 
summary varied.  He stated that the reading of the operative 
and pathology notes clearly indicated that the ovaries were 
not removed, but were refixed to the pelvic rim.  Dr. M.V.R. 
indicated that that it was noted in the record that the 
veteran was intolerant of orally administered hormones.  He 
stated that these were part of a clinical pharmacologic trial 
to see if a hysterectomy could be avoided and her problem 
controlled medically.  He indicated that the records showed 
that the veteran had significant chest discomfort as well as 
other problems with hormones.  Just prior the surgery the 
veteran continued to have active menses, as reported in the 
gynecology notes.  Dr. M.V.R. stated that it was elected to 
leave her with her own active ovaries at the time of surgery.  
He indicated that the report of S.W. M.D. notes the beginning 
of oral hormone therapy in October of 1996; Dr. M.V.R. was 
not able to find this reference.  Dr. M.V.R. indicated that 
given the veteran's substantial problems with hormones as 
documented in the chart, it was not likely they would have 
been reinstituted.  He stated that the veteran still had 
functional ovaries at the time of surgery and was not made 
surgically menopausal.  Dr. M.V.R. indicated that underlying 
this analysis was the inherent question of whether reduced 
hormonal function aggravated dry eyes.  Dr. M.V.R. stated 
that there was ample clinical evidence of worsening dry eyes 
associated with menopause, more so if associated with other 
collagen disease.  

Dr. M.V.R. also stated that the veteran had a number of 
different medical problems including arthritis and 
pharmacologic agents which may cause dry eyes.  He indicated 
that the records noted that the veteran had two eye exams in 
1996 after the hysterectomy.  In one case, the review of 
systems including the eyes was entirely positive, i.e. she 
has problems in all her systems, but no other finding was 
noted other than a low tear layer.  Dr. M.V.R. stated that 
clinically, the examinations over the next year between 1996 
till the fall of 1997 noted normal cornea without significant 
problem.  Dr. M.V.R. indicated that at this point, the 
veteran had worsening dry eyes, responsive to tears and 
punctual occlusion.  Dr. M.V.R. also indicated that the 
veteran had other concurrent medical problems, which were 
evaluated.  The veteran was evaluated for both hand and knee 
problems and in June 1998, the veteran was found to be anti 
nuclear antibody positive.  Dr. M.V.R. noted that although 
the question of Sjogren's syndrome (dry mucous membrane 
syndrome) seemed in question, the veteran had all the 
clinically associated symptoms, dry mouth, and eyes.

Dr. M.V.R. stated that another aggravating feature of dry eye 
was the use of antidepressants.  He indicated that the 
veteran was using Pamelor and kionopin, and that Pamelor, a 
tricyclic antidepressant, caused dryness through an anti-
cholinergic mechanism.  Dr. M.V.R. stated that it was not 
clear from the chart how much and for how long the veteran 
was using these systemic agents.  He stated that there were a 
number of mental health visits and a single reference to 
other psychotropic medication.  He noted that the veteran was 
using Ativan (lorazepam, a diazepam) in February 1997.  Dr. 
M.V.R. stated that there were a number of different medical 
problems including arthritis and pharmacologic agents which 
may cause the veteran's dry eyes.  Dr. M.V.R. stated that it 
was his professional opinion that there was no direct 
evidence that the surgical operation for hysterectomy 
aggravated her dry eyes.

Analysis

Initial matters - duty to assist/standard of review

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).   

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

The Board finds as an initial matter that VA has fulfilled 
its duty to assist the veteran in the development of her 
claim.  Review of the record reveals that the RO obtained the 
veteran's service medical records and all records identified 
by the veteran.  There is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  The veteran and her 
accredited representative have been accorded the opportunity 
to present evidence and argument in support of the claim.

Moreover, the RO notified the veteran of the evidence that 
was necessary to substantiate the veteran's claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A).  In the September 1998 statement of the 
case, the RO clearly notified the veteran that it was 
necessary for her to submit evidence that she had the claimed 
disability in service.  In a February 1999 letter, the RO 
informed the veteran that she needed to furnish documentation 
showing that her keratitis was caused by her service-
connected hysterectomy.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A (d)).  Review of 
the record reveals that the RO afforded the veteran with a VA 
eye examination in August 1998.  Also, as documented above, 
in August 2000 the Board requested a medical expert opinion 
pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901 in 
order to determine whether there was a relationship between 
the veteran's keratitis and the service-connected 
hysterectomy.    

Thus, Board finds that VA has made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim.  For the reasons discussed above, the 
Board finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claims and 
the RO met its duty to assist the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   No further development is required in order to 
comply with VA's duty to assist. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See , 
e.g. Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.

In determining whether evidence is credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).



Discussion

The Board notes that the veteran initially asserted that she 
was entitled to service connection for a bilateral eye 
disorder to include defective vision and keratitis on a 
direct basis.  She later argued that she was entitled to 
service connection for a bilateral eye disorder to include 
keratitis on a secondary basis.  The veteran asserts that the 
keratitis was caused by a dry eye syndrome which was caused 
by the service-connected hysterectomy.  Therefore, the Board 
will consider entitlement to service connection for a 
bilateral eye disorder on a direct and secondary basis.  

(i)  Service connection - direct basis  

The veteran's service medical records indicate that the 
veteran had defective vision during service.  However, as 
noted above, congenital or developmental defects such as 
refractive error of the eyes are not diseases or injuries for 
the purposes of service connection.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2000).   

The medical evidence of record shows that the veteran has 
keratitis of both eyes in addition to defective vision.  The 
August 1998 VA examination reflects a diagnosis of keratitis 
of both eyes.  In a July 1999, Dr. S.W. stated that the 
veteran's symptoms were consistent with a finding of 
keratitis secca.  However, there is no medical evidence of 
record which establishes that the keratitis secca was 
incurred in service or is related to the veteran's period of 
service.  The medical evidence of record, including the 
statements by the veteran's ophthalmologist, do not establish 
that the keratitis was incurred in service or first 
manifested in service.  The medical evidence of record shows 
that the veteran first began to have complaints of dry eyes 
and eye irritation in August 1995, two years after service 
separation.  There is no medical evidence of record which 
relates these symptoms to the veteran's period of service.   


In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In this case, the veteran has not submitted probative 
evidence of a connection between the keratitis and service.  

The veteran herself asserts that the keratitis secca was 
incurred in service.  Although the veteran and other lay 
persons are competent to provide an account of the veteran's 
symptoms, "the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge."  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the present case, 
there is no evidence of record showing that the veteran 
herself possesses the technical or specialized knowledge to 
provide a probative conclusion with respect to the etiology 
of the keratitis secca or whether such disorder was incurred 
in service.  See Espiritu, supra.  Thus, the Board finds that 
the veteran's statements are not probative and do not 
establish that the keratitis secca is related to her period 
of service.   

Therefore, for the reasons discussed above, the Board finds 
that service connection for keratitis secca on a direct basis 
is not warranted.  

(ii)  Service connection - secondary basis

As noted above, the veteran also argues, in the alternative, 
that the keratitis secca was caused by the service-connected 
hysterectomy.  She argues that the keratitis secca was caused 
by a dry eye syndrome which was caused by the service-
connected hysterectomy.  

As noted above, the medical evidence of record establishes 
that the veteran currently has keratitis secca.  Service 
connection has been granted for hysterectomy with 
oophoropexy.  The question which must be answered, therefore, 
is whether the service-connected hysterectomy caused or 
aggravated the keratitis.  For reasons which will be 
discussed in detail below, the Board concludes that there is 
no probative evidence which establishes that the veteran's 
keratitis secca was the result of or proximately due to the 
service-connected hysterectomy.  

The veteran has submitted statements by Dr. S.W., her 
ophthalmologist, in support of her claim.  In these 
statements, Dr. S.W. indicated that following the 
hysterectomy, the veteran reported an almost immediate 
difficulty with dry mouth and dry eyes and she was seen 
several times for these complaints.  He stated that the 
veteran's symptoms of dry eyes became more severe since the 
hysterectomy.  

The Board does not find these statements by Dr. S.W. to be 
sufficient to establish that the keratitis secca was caused 
by the hysterectomy.  Dr. S.W. indicated that the eye 
symptoms started at the same time or soon after the 
hysterectomy and that such symptoms became more severe after 
the hysterectomy.  He did not, however, render a medical 
opinion as to whether the dry eye symptoms were caused by the 
service-connected hysterectomy.  In the absence of a clearly 
articulated medical opinion establishing a nexus, the Board 
sees no reason to infer from Dr. S.W.'s statements the 
conclusion that the hysterectomy caused the veteran's eye 
problems.  Moreover, and significantly, the medical evidence 
of record shows that the veteran had complaints of dry eyes 
in August and September 1995, which was almost a year before 
she underwent a hysterectomy.  Dr. S.W. did not mention or 
explain this medical history.  

The Board finds that the veteran has not submitted any 
probative medical evidence which establishes that the 
keratitis secca is caused by or due to the service-connected 
hysterectomy.  As noted above, in Boyer, supra, the Federal 
Circuit indicated that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between the veteran's service and the disability.  In this 
case, since the veteran is arguing secondary service 
connection, she must submit evidence of a connection between 
the current disability and the service-connected disability, 
and she has not done so.    

The veteran also argues that her eye disorder was worsened by 
the service-connected hysterectomy.  The veteran's 
representative argues that the veteran's keratitis is 
aggravated by the service-connected hysterectomy and 
therefore, under Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995), service connection should be established for the 
degree of aggravation due to the service-connected 
disability.  

After careful review of the evidence of record, the Board 
finds that the veteran has not submitted medical evidence 
which establishes that the service-connected hysterectomy 
aggravates the keratitis.  The statements by Dr. S.W. do not 
establish aggravation of the keratitis due to the service-
connected hysterectomy.  These statements only establish that 
the veteran's dry eye symptoms became more severe since the 
veteran underwent the hysterectomy.  As discussed above, 
these statements do not specifically indicate that the 
increase in severity of the eye symptoms was caused by the 
service-connected hysterectomy.

There is no medical evidence of record which establishes that 
the service-connected hysterectomy aggravated or worsened the 
keratitis.  On the contrary, there is probative medical 
evidence of record which establishes that the hysterectomy 
did not aggravate the veteran's dry eye symptoms.  In a 
September 2000 opinion, M.V.R., M.D., an expert in the field 
of Ophthalmology, concluded after review of the veteran's 
claims folder that there was no direct evidence that the 
surgical operation for hysterectomy aggravated the veteran's 
dry eyes.  Dr. M.V.R. noted that the clinical records did not 
indicate a worsening of the veteran's eye symptoms until the 
fall of 1997, over a year after the hysterectomy.  Moreover, 
Dr. M.V.R. stated that the veteran had other medical problems 
which may cause dry eye symptoms; he specifically mentioned 
an arthritic condition and the use of antidepressants.  He 
indicated that the veteran was using Pamelor, a tricyclic 
antidepressant, which caused dryness through an anti-
cholinergic mechanism.  Dr. M.R. stated that there were a 
number of different medical problems including arthritis and 
pharmacologic agents which may cause dry eyes.  He concluded 
that there was no direct evidence that the hysterectomy 
caused the dry eye syndrome.  

The Board finds this medical opinion to be highly probative.  
Dr. M.R. is an expert in Ophthalmology.  He reviewed the 
veteran's claims folder and medical history prior to 
rendering a medical opinion.  The Court has held that factors 
for consideration in assessing the medical competence to 
render a medical include specific expertise in the relevant 
specialty.  See Black v. Brown, 10 Vet. App. 279 (1997).  

Dr. S.W.'s statements, as indicated above, do not 
specifically provide a link between the veteran's service-
connected hysterectomy and her current eye problems, either 
via direct causation or aggravation.  Dr. S.W.'s statements 
at best merely hint or suggest at such a relationship.  The 
Board finds that the medical opinion by Dr. M.V.R. has much 
greater probative value than the statements by Dr. S.W., 
since Dr. M.V.R. conducted a longitudinal review the 
veteran's claims folder and medical history and Dr. M.R. 
specifically addressed the issue of whether the dry eye 
symptoms were worsened by the hysterectomy.  

The veteran herself asserts that the keratitis is aggravated 
by the service-connected hysterectomy.  As noted above, the 
Board points out that the veteran is not competent to provide 
a medical opinion as to the etiology of the keratitis or 
whether such disorder is worsened by the hysterectomy.  See 
Espiritu, supra.  She has not submitted any other medical 
opinion to support her contentions

In summary, and for the reasons and bases expressed above, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for an eye disability.  Under these circumstances, 
the Board finds that the veteran's claim for service 
connection is denied. 



ORDER

The veteran's claim of entitlement to service connection for 
a bilateral eye disability, to include keratitis, is denied. 



		
	Barry F. Bohan
Member,  Board of Veterans' Appeals


 

